Exhibit 10.1

OFFER OF EMPLOYMENT

January 29, 2007

Dear Rene:

On behalf of ARTISTdirect, Inc., a Delaware corporation (the “Company”), I am 
pleased to confirm your offer of employment with the Company in the capacity of
Corporate Controller and Principal Accounting Officer, which is an exempt
position.  You will report directly to the Company’s President and Chief
Executive Officer and to the Chief Financial Officer.

Your initial compensation will be at the rate of $130,000.00 per year or
$10,833.33 per month.  You will be paid according to the Company’s normal
semi-monthly pay cycle, and your compensation will be subject to applicable
payroll deductions.  Your salary will be reviewed again no later than the end of
2007.

You will also be potentially eligible for the following:

Discretionary Bonus.  You will be eligible to receive a discretionary bonus
following your first employment review, which as set forth below, shall be
completed on or around April 30, 2007 (“Interim Bonus”).  If any such Interim
Bonus is awarded, it will be paid by May 31, 2007.  You will also be eligible to
receive a discretionary bonus at the end of the Company’s current fiscal year
(e.g., 2007), which runs from January 1 through December 31 (“Annual Bonus” and
together with Interim Bonus, “Discretionary Bonus”).  If any such Annual Bonus
is awarded, it will be paid by April 30, 2008.  In order to be eligible to
receive any potential Annual Bonus, it is a condition precedent that you be
continuously employed by the Company through December 31, 2007. All such
Discretionary Bonus payments will be subject to applicable payroll deductions. 
Whether any Discretionary Bonus amounts will be paid pursuant to this paragraph,
and the amount of any bonus, will be determined at the sole discretion of the
senior management of the Company, subject to final approval by the Compensation
Committee of the Company’s Board of Directors (the “Committee”).

Stock Options.  You will be eligible to receive stock options to purchase up to
50,000 shares of common stock during the Company’s current fiscal year (e.g.,
2007), subject to the following conditions:  (i) the per share exercise price
will be based on the closing market price of the Company’s common stock on the
date of grant; (ii) standard vesting provisions; and (iii) the final approval of
the Committee.  If you continue to be employed by the Company in fiscal 2008,
you will be eligible to receive additional stock options, at the sole discretion
of the senior management of the Company, subject to final approval by the
Committee.  Your eligibility for stock options will be subject to the terms,
conditions, and limitations of the Company’s 2006 Equity Incentive Plan (the
“2006 Plan”).  If you would like to review the terms of the 2006 Plan, please
contact Karen Feder at karen.feder@artistdirect.com or at 310.956.3307.

Vacation.  You will be eligible to accrue vacation at the rate of three weeks
per year, beginning on your first day of work for the Company, which vacation
accrual shall not exceed a total of six weeks at any fiscal year end.  Any
excess vacation accrual at any fiscal year end will be automatically waived,
without compensation.

1


--------------------------------------------------------------------------------


Benefits.  You will also be eligible to participate in the Company’s medical,
dental, vision, 401(k), and other employee benefit plans, subject to the terms,
conditions, limitations, and exclusions contained in the applicable plan
documents and insurance policies.  Further information regarding the plans and
policies is available from the Human Resources Department.

Perquisites.  The Company will reimburse you for reasonable, pre-approved
expenses related to annual continuing education requirements and/or library or
other publication costs, as they relate to your responsibilities with the
Company, subject to appropriate documentation provided by you.

Employment At-Will.  Employment with the Company is at the mutual consent of
each employee and the Company.  Accordingly, while the Company has every hope
that employment relationships will be mutually beneficial and rewarding,
employees and the Company retain the right to terminate the employment
relationship at will, at any time, with or without cause or advance notice. 
Please note that the at-will nature of the employment relationship can only be
altered pursuant to a written agreement that is signed by a duly authorized
corporate officer and by you, and is approved by the Committee.  Accordingly,
this constitutes a final and fully binding, integrated agreement with respect to
the at-will nature of the employment relationship.

Review and Evaluation.  We expect that you will receive an employment review and
evaluation conducted by the Company’s Chief Financial Officer on or around April
30, 2007.  You may receive an additional review and evaluation every subsequent
fiscal year if you continue to be employed by the Company.

If you have any questions, please feel free to contact me.  In the meantime, we
request that you acknowledge receipt of this offer by signing the enclosed copy
of this correspondence and returning it to me for our files.  This offer will
remain open until February 9, 2007.

 

Sincerely,

 

 

 

/s/ Robert N. Weingarten

 

 

Robert N. Weingarten

 

Chief Financial Officer

 

This will acknowledge my acceptance of this offer of employment.

By

  /s/ Rene Rousselet

 

 

(Rene Rousselet)

 

 

Date:

  February 2, 2007

 

 

2


--------------------------------------------------------------------------------